DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 April 2020 and 13 October 2020 is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Barthomeuf et al. (US Publication Number 2016/0221601 A1). 
Regarding claim 1, Barthomeuf teaches a turning system comprising: a steering wheel (Barthomeuf: Para. 33; steering wheel); a turning actuator that has an electric motor incorporated thereinto and is configured to turn turning wheels (Barthomeuf: Para. 32; power-steering motor designed for supplying an assistance force for maneuvering a steering actuator member of steering rack type; actuator member to modify the angle of orientation of a steering effector member of steered wheel type); and a control device, wherein the control device is configured to perform: a steering operation amount calculating process of calculating a steering operation amount (Barthomeuf: Para. 39-40; power-steering motor is arranged to provide an assistance force, and more preferably an assistance torque, which here corresponds to the assistance setpoint and which is applied to the actuator member for assisting the maneuvering of steered wheels according to predetermined assistance rules that are stored within a non volatile memory of an onboard computer; angular position and/or the angular speed of said steering wheel), the steering operation amount is an operation amount that is convertible to a torque required for the electric motor as an operation amount of the electric motor for turning the turning wheels to control a steering torque to a target steering torque by feedback control (Barthomeuf: Para. 41; assistance (torque) force is preferably superimposed on the torque exerted by the driver on the steering wheel), the steering torque is input by a driver (Barthomeuf: Para. 40; torque exerted by the driver on the steering wheel); an angle command value calculating process of calculating an angle command value, the angle command value is a command value of a convertible angle that is convertible to a turning angle of the turning wheels based on the steering operation amount (Barthomeuf: Para. 40, 53; torque exerted by the driver on the steering wheel, and/or the angular position and/or the angular speed of said steering wheel, and/or the position or the angular speed of the power-steering motor shaft); an angle operation amount calculating process of calculating an angle operation amount, the angle operation amount is an operation amount that is convertible to a torque required for the electric motor as an operation amount for controlling the convertible angle to the angle command value by feedback control (Barthomeuf: Para. 41, 53; evaluation of the absolute angular position of the steering wheel, of the absolute angular position of the steering column; assistance (torque) force is preferably superimposed on the torque exerted by the driver on the steering wheel); an operation process of operating a drive circuit of the electric motor to control the torque of the electric motor based on the angle operation amount (Barthomeuf: Para. 39-40; power-steering motor is arranged to provide an assistance force, and more preferably an assistance torque, which here corresponds to the assistance setpoint and which is applied to the actuator member for assisting the maneuvering of steered wheels according to predetermined assistance rules that are stored within a non volatile memory of an onboard computer; angular position and/or the angular speed of said steering wheel).
Barthomeuf doesn’t explicitly teach a correction process of correcting a parameter upstream from the angle operation amount calculating process such that a drag force resisting an operation of the steering wheel for increasing magnitude of the turning angle is applied when the magnitude of the turning angle is equal to or greater than a turning angle threshold value.
However, Barthomeuf is deemed to disclose an equivalent teaching. Barthomeuf includes evaluating the angular position of the steering wheel (Barthomeuf: Para. 53) and when the angular position crosses the virtual end of travel threshold (Barthomeuf: Para. 11). Then the system provides resistance to the driver’s rotation of the steering wheel by providing a resistant force to the steering system to oppose the progression of the steering system  from further rotation (Barthomeuf: Para. 12, 18, 53). The determination by the system from assist steering torque to resistant steering torque is an example of a drag force resisting the operation of the steering wheel beyond an angle threshold
It would have been obvious to one of ordinary skill as of the effective filing date to have applying a drag force to the operation of the steering wheel beyond a turning angle threshold in order to allow the driver to feel a resistant force which faithfully and intuitively simulates an expected entering into abutment behavior (Barthomeuf: Para. 18). 
Regarding claim 2, Barthomeuf teaches the turning system according to claim 1, wherein: the angle command value calculating process includes a process of subtracting an elastic force which is set to be greater when the magnitude of the turning angle is great than when the magnitude of the turning angle is small from the steering operation amount that is an input of the angle command value calculating process and a process of calculating the angle command value based on a subtracted value (Barthomeuf: Para. 53, 79; resistant force corresponding to said resistance setpoint and which is opposed to the displacement of the actuator member, preferably comprises at least an elastic component  simulating a spring effect, said elastic component being proportional, according to a predetermined stiffness coefficient, to the displacement amplitude of the actuator member beyond the virtual end of travel threshold; evaluation of the absolute angular position of the steering wheel); and the correction process includes a process of increasing an increase of the elastic force with an increase in the magnitude of the turning angle when the magnitude of the turning angle is equal to or greater than the turning angle threshold value (Barthomeuf: Para. 80; resistance is for instance proportional to the steering amplitude which drives the actuator member beyond the considered virtual threshold).
Regarding claim 3, Barthomeuf teaches the turning system according to claim 1, wherein: the angle command value calculating process includes a process of subtracting a sticky force which is set to be greater when magnitude of a turning angular velocity is great than when the magnitude of the turning angular velocity is small from the steering operation amount that is an input of the angle command value calculating process and a process of calculating the angle command value based on the subtracted value (Barthomeuf: Para. 75, 83; removing the normal assistance, and in purely and solely replacing said normal assistance with the resistance setpoint Torque; resistant force corresponding to said resistance setpoint and opposed to the displacement of the actuator member, comprises at least one viscous component simulating a damping effect, said viscous component being proportional, according to a predetermined coefficient of viscosity, to the displacement speed of the actuator member), the turning angular velocity is a change rate of the turning angle (Barthomeuf: Para. 84-85; measurement of the angular speed of the steering wheel); and the control device is configured to perform a stickiness adjusting process of setting the sticky force to be greater when the magnitude of the turning angle is equal to or less than the turning angle threshold value (Barthomeuf: Para. 82-83; instantaneous position, and hence the displacement amplitude of the actuator member beyond the virtual end of travel threshold can notably be evaluated from the absolute angular position of the steering wheel; elastic component the resistance setpoint, and more particularly the resultant of the resistant force corresponding to said resistance setpoint and opposed to the displacement of the actuator member) and the magnitude of the turning angle is closer to the turning angle threshold value than when the magnitude of the turning angle is farther from the turning angle threshold value (Barthomeuf: Para. 83; viscous component being proportional, according to a predetermined coefficient of viscosity, to the displacement speed of the actuator member).
Regarding claim 4, Barthomeuf teaches the turning system according to claim 1, wherein the correction process includes a process of decreasing the magnitude of the steering operation amount that is input to the angle command value calculating process when the magnitude of the turning angle is equal to or greater than the turning angle threshold value (Barthomeuf: Para. 86; presence of an elastic component and/or a viscous component, the resistance setpoint, and more particularly the result of the resistant force, which corresponds to said resistance setpoint and which is opposed to the displacement of the actuator member).
Regarding claim 5, Barthomeuf doesn’t explicitly teach the steering wheel is attached to a drag force actuator, the drag force actuator is configured to apply the drag force that is a force resisting the operation of the steering wheel to the steering wheel in a state in which transmission of power between the turning wheels and the steering wheel is cut off.
However, Barthomeuf is deemed to disclose an equivalent teaching. The steering wheel torque removes the normal assistance when it reaches a first setpoint (Barthomeuf: Para. 75). The torque comes from a power-steering motor (Barthomeuf: Para. 76) where the intensity of the torque from the power-steering motor corresponds to the intensity of the supply current (Barthomeuf: Para. 78). Therefore, when an assistance torque is removed the current supply to the power-steering motor is also removed, or cut off.
It would have been obvious to one of ordinary skill as of the effective filing date to have applying a drag force by cutting off the power to the turning wheels and steering wheel in order to allow the driver to feel a resistant force which faithfully and intuitively simulates an expected entering into abutment behavior (Barthomeuf: Para. 18). 
In the following limitations, Barthomeuf teaches the control device is configured to perform a drag force operating process of operating the drag force actuator in accordance with the angle command value (Barthomeuf: Para. 39-40; power-steering motor is arranged to provide an assistance force, and more preferably an assistance torque, which here corresponds to the assistance setpoint and which is applied to the actuator member for assisting the maneuvering of steered wheels according to predetermined assistance rules that are stored within a non volatile memory of an onboard computer; angular position and/or the angular speed of said steering wheel); and the correction process is a process of correcting the parameter upstream from the angle operation amount calculating process such that the drag force resisting the operation of the steering wheel for increasing the magnitude of the turning angle is applied by the drag force actuator when at least one of a condition that the magnitude of a steering angle which is a rotational angle of the steering wheel is equal to or greater than a steering angle threshold value and a condition that the turning angle is equal to or greater than the turning angle threshold value is satisfied (Barthomeuf: Para. 12, 53; simulates the effect of a mechanical stop by opposing to the progression, in the considered crossing direction, of the actuator member beyond the virtual end of travel threshold; virtual end of travel threshold(s) may be defined indifferently by any parameter representing the position of the actuator member, and in particular, in an equivalent manner, by any measurement or evaluation of the absolute angular position of the steering wheel, of the absolute angular position of the steering column, or possibly of the absolute angular position of the shaft of the electric power-steering motor).
Regarding claim 6, Barthomeuf teaches the turning system according to claim 1, wherein the operation process is a process of operating the drive circuit such that the torque of the electric motor is controlled based on the angle operation amount regardless of the steering operation amount (Barthomeuf: Para. 42; assistance force can even be used in the place of the torque exerted by the driver on the steering wheel).
Regarding claim 7, Barthomeuf teaches the turning system according to claim 1, wherein the control device is configured to perform a target steering torque calculating process of calculating the target steering torque based on a sum of amounts that are obtained by converting the steering operation amount and the steering torque to a force acting on the same object (Barthomeuf: Para. 41, 75; assistance (torque) force is preferably superimposed (algebraically) on the torque exerted by the driver; algebraically adding a resistance setpoint to the first setpoint, wherein said resistance setpoint has a sign opposite to the sign of the steering wheel torque which tends to increase the steering angle).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663  

/ADAM D TISSOT/Primary Examiner, Art Unit 3663